Citation Nr: 0000752	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  92-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for a left hand disorder as secondary to service-
connected postoperative residuals of a left shoulder 
dislocation.

2.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1956 to 
February 1961.  These issues come before the Board of 
Veterans' Appeals (Board) on appeal from a July 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which, in pertinent part, 
denied secondary service connection for a left hand condition 
and denied entitlement to TDIU.

In February 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The Board issued a decision on November 16, 1998, which 
found, in pertinent part, that the veteran had not perfected 
his appeal to the Board for his claims of entitlement to 
secondary service connection for a left hand condition and 
TDIU.  However, the veteran was denied due process of law, in 
that he was not afforded a personal hearing in accordance 
with his request specifically to present argument on these 
issues prior to the Board's decision of November 16, 1998.  
Therefore, in an April 22, 1999, decision, the Board vacated 
those portions of the November 16, 1998, Board decision which 
adjudicated the issues of whether adequate substantive 
appeals had been filed with respect to the claims of 
entitlement to secondary service connection for a left hand 
disorder and TDIU (listed as issues #1 and #2 on the title 
page of the November 1998 decision).  

In accordance with the veteran's request, a hearing before a 
Member of the Board was scheduled in November 1999.  Although 
the veteran indicated that he would attend the scheduled 
hearing, he did not.  Therefore, these claims have been 
returned for further disposition.

FINDINGS OF FACT

1.  The veteran's VA Form 9 received in January 1997 did not 
discuss any errors of fact or law regarding the claims of 
entitlement to service connection for a left hand disorder as 
secondary to service-connected postoperative residuals of a 
left shoulder dislocation and entitlement to TDIU.

2.  The veteran did not file an adequate substantive appeal 
with respect to these claims.


CONCLUSION OF LAW

An adequate substantive appeal of the claims of entitlement 
to service connection for a left hand disorder as secondary 
to service-connected postoperative residuals of a left 
shoulder dislocation and entitlement to TDIU was not filed, 
and the Board lacks jurisdiction to consider these issues.  
38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, and 20.203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of entitlement 
to service connection for a left hand disorder as secondary 
to service-connected postoperative residuals of a left 
shoulder dislocation and entitlement to TDIU. 

In September 1998, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal was adequate with respect to these claims 
and given an opportunity to request a hearing or present 
argument related to this issue.  See 38 C.F.R. § 20.203 
(1999).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  The September 1998 letter to the veteran, 
as well as the Board's November 1998 decision that has since 
been vacated, provided him notice of the regulations 
pertinent to the issue of adequacy of substantive appeals, as 
well as notice of the Board's intent to consider this issue.  
He was given 60 days to submit argument on this issue and 
provided an opportunity to request a hearing on this issue.  
He did request a hearing, and such a hearing was scheduled in 
November 1999.  The veteran did not report for that hearing.  
He has not submitted any argument concerning the adequacy of 
his substantive appeal.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

A July 1994 rating decision, inter alia, denied service 
connection for a left hand disorder as secondary to service-
connected postoperative residuals of a left shoulder 
dislocation and entitlement to TDIU.  It is not known the 
date as of which the veteran was notified of that 
determination.  However, in a Statement of Accredited 
Representation in Appealed Case dated in October 1994, the 
veteran's representative discussed these claims.  In a May 
1995 decision, the Board referred these issues to the RO, 
indicating that the representative's statement was sufficient 
to constitute a notice of disagreement (NOD) with respect to 
these issues.  After a notice of disagreement is filed, the 
agency of original jurisdiction is to take such review action 
as is appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case (SOC).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 
19.29 (1999).  A SOC was issued in January 1997, which 
included three issues.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the SOC, whichever is longer.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).  Since the 
SOC was issued more than one year after the July 1994 rating 
decision, a substantive appeal had to be filed within 60 days 
of the SOC. 

In this case, the veteran submitted a VA Form 9 on January 
22, 1997, which did not indicate that he was appealing all 
issues addressed in the SOC.  In fact, he set out specific 
contentions regarding only the issue of entitlement to 
service connection for a low back disorder.  He made no 
mention of the claims of entitlement to secondary service 
connection for a left hand disorder or individual 
unemployability.  There were no identified errors of fact or 
law cited by the veteran with respect to those issues.  There 
was no other correspondence received from the veteran within 
the appeal period.

The veteran's representative did address the issues of 
entitlement to secondary service connection for a left hand 
disorder and individual unemployability in the statement in 
appealed case dated September 29, 1997, which could liberally 
be construed as setting forth allegations of error.  However, 
if this document was intended by the representative as an 
appeal, it was filed long after the expiration of the appeal 
period (60 days from issuance of the SOC).  Therefore, the 
representative's statement cannot be accepted as a timely 
substantive appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(b) (1999).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).


ORDER

The appellant having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claims of 
entitlement to service connection for a left hand disorder as 
secondary to service-connected postoperative residuals of a 
left shoulder dislocation and entitlement to TDIU are 
dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

